As submitted on September 8, 2014, to the Securities and Exchange Commission for confidential review pursuant to the Jumpstart our Business Startups Act of 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 2 to FormF-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Advanced Inhalation Therapies (AIT) Ltd. (Exact name of registrant as specified in its charter) StateofIsrael NotApplicable (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) (I.R.S.Employer IdentificationNumber) Racheli Vizman – Chief Operation Officer Zysman, Aharoni, Gayer and Advanced Inhalation Therapies (AIT) Ltd. 2 Derech Meir Weisgal Sullivan & Worcester LLP 1633 Broadway Rehovot, 7632605 Israel Tel: +972.8.684.3313 New York, NY 10019 Tel: 212.660.5000 (Address, including zip code, and telephone number, (Name, address, including zip code, and telephone including area code, of registrant’s principal executive offices) number, including area code, of agent for service) Copies to: Edwin L. Miller Jr. Eran Ben-Dor Mitchell S. Nussbaum Barry Levenfeld Oded Har-Even Zysman, Aharoni, Gayer & Co. Angela M. Dowd Eric Spindel Shy S. Baranov 41-45 Rothschild Blvd. Loeb & Loeb LLP Yigal Arnon & Co. Zysman, Aharoni, Gayer and Beit Zion 345 Park Avenue 1 Azrieli Center Sullivan & Worcester LLP Tel-Aviv, Israel 65784 New York, NY 10154 Tel Aviv, Israel 67021 1633 Broadway Tel: +972.3.795.5555 Tel: 212.407.4159 Tel: +972.3.608.7777 New York, NY 10019 Tel: 212.660.5000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date hereof. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE TitleofEachClassof SecuritiestobeRegistered ProposedMaximum AggregateOfferingPrice(1) Amountof RegistrationFee Ordinary shares, par value NIS 0.01 per share(2)(3) $ $ Representative’s warrants to purchase ordinary shares(4) Ordinary shares underlying representative’swarrants(5) TOTAL $ $ (1) Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(o) under the Securities Act of 1933, as amended. (2) Pursuant to Rule416, the securities being registered hereunder include such indeterminate number of additional securities as may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions. (3) Includes shares of ordinary shares which may be issued upon exercise of a 45-day option granted to the underwriters to cover over-allotments, if any. (4) In accordance with Rule457(g) under the Securities Act, because the shares of the Registrant’s ordinary shares underlying the Representative’s warrants are registered hereby, no separate registration fee is required with respect to the warrants registered hereby. (5) As estimated solely for the purpose of calculating the registration fee pursuant to Rule457(g) under the Securities Act, the warrants are exercisable at a per share exercise price equal to 125% of the public offering price, and the proposed maximum aggregate offering price of the ordinary shares underlying the Representative’s warrants is $. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. 2 The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 8, 2014 Ordinary Shares Advanced Inhalation Therapies (AIT) Ltd. We are offering of our ordinary shares in a firm commitment underwritten initial public offering. Prior to this offering, there has been no public market for our ordinary shares. The estimated initial public offering price is between $and $per share. The Company intends to apply for the listing of its ordinary shares on the NASDAQ Capital Market under the symbol “AITP.” We make no representation that such application will be approved or that the shares will trade on such market either now or at any time in the future. If the application is not approved, we will not complete this offering. Per Share Total Initial public offering price $ $ Underwriting discounts and commissions (1) $ $ Proceeds to us (before expenses) $ $ (1) Maxim Group LLC, the representative of the underwriters ("Maxim"), will receive compensation in addition to the underwriting discount, as set forth in the section entitled “Underwriting” beginning on page113 upon the closing of this offering, which consists of five-year compensation warrants entitling Maxim to purchase 5.0% of the aggregate number of ordinary shares issued in this offering, excluding ordinary shares issued pursuant to the exercise of the over-allotment option, with an exercise price equal to 125% of the price per ordinary share sold in this offering. We have also agreed to reimburse the underwriters for certain expenses incurred by the underwriters, as described in "Underwriting," upon completion of this offering. See the heading entitled “Underwriting” on page113 of this prospectus for additional disclosure regarding compensation to the underwriter payable by us. We have granted the underwriters an option, exercisable one or more times in whole or in part, to purchase up toadditional ordinary shares from us at the public offering price, less the underwriting discount, within 45 days from the date of this prospectus to cover over-allotments, if any. If the underwriter exercises the option in full, the total underwriting discounts and commissions payable will be $, and the total proceeds to us, before expenses, will be $. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 and, as such, may elect to comply with certain reduced public company reporting requirements. Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” beginning on page12 of this prospectus for a discussion of information that should be carefully considered in connection with an investment in our ordinary shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the shares to purchasers in the offering on or about, 2014. Sole Book-Running Manager Maxim Group LLC Prospectus dated, 2014 3 TABLE OF CONTENTS Page Summary 11 Risk Factors 12 Cautionary Note Regarding Forward-Looking Statements 42 Use of Proceeds 43 Dividend Policy 43 Capitalization 44 Dilution 46 Selected Financial Data 48 Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Business 56 Management 74 Principal Shareholders 94 Description of Share Capital 96 Shares Eligible for Future Sale 104 Taxation 105 Underwriting 113 Expenses 119 Legal Matters 119 Experts 119 Enforceability of Civil Liabilities 119 Where You Can Find Additional Information 120 Index of Financial Statements F - 1 You should rely only on the information contained in this prospectus and any free writing prospectus prepared by or on behalf of us or to which we have referred you. We have not authorized anyone to provide you with information that is different. We are offering to sell our ordinary shares, and seeking offers to buy our ordinary shares, only in jurisdictions where offers and sales are permitted. The information in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our ordinary shares. For investors outside of the United States:Neither we nor any of the underwriters have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus. In this prospectus, “we,” “us,” “our,” the “Company” and “AIT” refer to Advanced Inhalation Therapies (AIT) Ltd. NOxBR, NOxCF, NOxPN, NOxAST and NOxSysBS are trademarks of Advanced Inhalation Therapies (AIT) Ltd. Our reporting currency and functional currency is the U.S. dollar. 4 PROSPECTUS SUMMARY The items in the following summary are described in more detail later in this prospectus. This summary provides an overview of selected information and does not contain all of the information you should consider before buying our ordinary shares. Therefore, you should read the entire prospectus carefully, especially the “RiskFactors” section beginning on page12 and our financial statements and the related notes appearing at the end of this prospectus before deciding to invest in our ordinary shares. THE COMPANY Overview We are an emerging biopharmaceutical company that is developing a single proprietary nitric oxide (NO) formulation and a delivery system to treat various respiratory infections for which current treatments have limited effectiveness. Our novel system is designed to deliver a safe dosage of NO to the lungs using positive air pressure that, for the first time, is able to completely eliminate infection-causing bacteria, viruses and other microbes. NO is produced naturally by the body as a highly effective antimicrobial defense mechanism, but to date no delivery system has been able to deliver an effective and non-toxic antimicrobial dosage to the lungs. Our unique and proprietary system continuously monitors safety and efficacy parameters in the patient and is adaptable to treat a wide range of lung infections. Our general target indication for our platform is Lower Respiratory Tract Infections (LRTI), including our first two targets, children with bronchiolitis and lung infections in patients with Cystic Fibrosis (CF), as well as secondary targets including pneumonia and severe (infection-induced) asthma.We havecompleted two Phase 2a safety and efficacy trials to treat bronchiolitis and CF-related lung infections. We believe that the results of both trials suggest the safety and efficacy of our product candidates. An NO formulation such as ours is eligible for favorable orphan drug designation by the U.S. Food and Drug Administration (FDA) for CF-related lung infections. Additionally, an NO based therapy may be able to benefit from prior clearance of NO products by the FDA for medical use in neonates. We have licensed and own a broad intellectual property portfolio directed to our device and mode of delivery, monitoring parameters and methods of treating specific disease indications. Our portfolio consists of 21patents and patent applications, of which six patents are licensed from SensorMedicsCorporation (CareFusion), one of the largest worldwide providers of inhalation medical devices. Advantages of AIT’s system Our proprietary NO formulation and delivery system is uniquely suitable for therapeutic use in humans and has a number of advantages including the following: · Eliminates bacteria, viruses, fungi and other microbes from the lungs using a constant flow of NO. · Not based on antibiotics, which are only partially effective and are increasingly becoming subject to resistance. · Capable of being programmed to deliver different protocol treatments for a wide range of lung infections. · Reduces the mucus caused by lung infections and enhances vasodilation for improved blood flow. Market opportunity and indications There are over 1.5 million hospitalizations related to LRTI annually in the United States, and LRTI is the third leading cause of death worldwide, responsible for over three million deaths annually, according to the World Health Organization (WHO). Our LRTI target indications are as follows: Bronchiolitis. Bronchiolitis is the most common LRTI in infants and the most common cause of hospitalization of infants during the first year of life. A bronchiolitis infection causes inflammation of the airways in the lungs, which then fill with mucus. The reduction in air exchange in the lung causes reduction in the oxygen concentration in the blood (hypoxemia). The current course of treatment for acute lung infections in infants is largely supportive and non-therapeutic, and is based on prolonged hospitalization during which the infant receives a constant flow of oxygen to reduce hypoxemia. In addition, systemic steroids and inhalation with bronchodilators are sometimes administered until recovery, but these treatments are not able to eliminate all microbes.Over 150 million new cases of bronchiolitis are reported worldwide each year. In the United States, there are approximately 150,000 annual bronchiolitis hospitalizations among children five years old or younger and 200 deaths among children less than two years old. In 2009, hospital charges in the United States for bronchiolitis reached $1.7 billion. 5 Cystic Fibrosis. CF is a lifelong hereditary disease that causes mucus to form in the lungs and other organs. In 90% of CF cases, this mucus blocks the airways in the lungs, making it hard to breathe and leading to serious lung infections. For hospitalized CF patients, current treatments are supportive through the administration of oxygen and inhalation with bronchiodilators, and include broad spectrum antibiotics and sometimes systemic steroids. Because these treatments do not eliminate all microbes, patients often suffer recurrent infections causing lung damage and ultimately in many cases respiratory failure. According to the Cystic Fibrosis Foundation, there are approximately 30,000 CF patients in the United States. According to the Cystic Fibrosis Foundation, the average longevity of CF patients is 40 years. Approximately 30,000 children and adults suffer from CF in the United States, and the annual cost per patient is estimated according to different sources in the range of $45,000 and $50,000, resulting in more than $1 billion in annual costs on the care of CF patients in the United States. CF is a complex disease with many different manifestations, all of which we believe can be effectively treated by our NO formulation delivery system. Pneumonia and Severe Asthma.Our third and fourth target indications are pneumonia and severe (infectious induced) asthma. Treatment regimens for pneumonia and severe (infectious induced) asthma have the same limitations as those for bronchiolitis and CF. Globally, approximately 450 million people suffer from pneumonia every year. Pneumonia is the single largest cause of death in children under the age of five, and is responsible for the annual death worldwide of over a million children within this group, according to the WHO. In the United States, there were approximately 4.2 million ambulatory care visits for pneumonia in 2006, and 1.1 million hospitalizations which caused approximately 50,000 deaths in 2009, according to the Center for Disease Control. The annual economic burden associated with pneumonia in the United States exceeds $17 billion. Asthma is one of the most common and costly diseases in America. Since the 1970s the prevalence of asthma has increased significantly. In 2007, in the United States alone, there were 1.75 million (1.11 million for adults and 0.64 million for children) asthma-related emergency department visits and 456,000 (299,000 for adults and 157,000 for children) asthma related hospitalizations, which constituted about one third of the total $14.7 billion in US annual asthma-related health care expenditures. Strategy and Clinical Trials Our objective is to build a leading biopharmaceutical company focused on developing and commercializing proprietary products for the treatment of respiratory infections and diseases of the lungs. Upon successful completion of our planned clinical trials, we expect to commercialize our products by establishing distribution capabilities and pursuing strategic collaborations with large pharmaceuticals and medical device companies. We expect to target sales to hospital customers, and, for CF patients, we also intend to develop a delivery system for home use. Our completed clinical trials and plans for future clinical trials are as follows: ● Bronchiolitis. Phase 1 safety studies have been completed at the hospital of the University of British Columbia.We recently completed a Phase 2a, double blind, randomized study in children with bronchiolitis. We believe that the results suggest the safety and efficacy of our product candidate. We intend to conduct Phase 2b and Phase 3 clinical trials in the United States, and, if successful, file a New Drug Application (NDA) with the FDA for the pediatric population in the United States. ● CF-Related Lung Infections. We recently completed a Phase 2a open label, multi-center study of CF patients over 10 years of age. We believe that the results suggest the safety and efficacy of our product candidate. We plan to conduct Phase 2b studies in the United States for CF patients in 2015. We also plan to conduct Phase 2b and Phase 3 clinical trials in the United States for the treatment of CF-related infections in children and adults, and, if successful, file an NDA in the United States. We have filed an application with the FDA for orphan drug designation for our CF-related product candidate. ● European Union (EU). We also plan to conduct clinical trials in the EU for both bronchiolitis and CF-related lung infections, and, if successful, file for marketing approval in the EU. 6 ● Pneumonia and Severe Asthma. In 2015, we also plan to conduct clinical trials for pneumonia and pre-clinical studies for severe (infectious induced) asthma. Risks Associated with Our Business Our ability to implement our business strategy is subject to numerous risks that you should be aware of before making an investment decision. These risks are described more fully in the section entitled “Risk Factors” immediately following this prospectus summary. These are not the only risks we face. These risks include, among others, that: · we are a development-stage biopharmaceutical company and have a limited operating history on which to assess our business, have incurred significant losses since our inception and anticipate that we will continue to incur significant losses for the foreseeable future; · even if this offering is successful, we expect that we will need to raise additional funding before we can expect to become profitable from sales of our products; · we are heavily dependent upon the success of our product candidates, which are in the early stages of clinical development, and we cannot provide any assurance that any of our product candidates will receive regulatory approval; · our competitors may develop or commercialize products faster or more successfully than us; · because some of our the target patient populations of our product candidates are small, we must be able to successfully identify patients and achieve a significant market share to maintain profitability and growth; · our reliance on third parties to help conduct our pre-clinical studies and clinical trials; · we do not have any products approved for sale by the FDA or any other regulatory bodies; · if we are unable to obtain and maintain effective intellectual property rights for our technologies, product candidates or any future product candidates, we may not be able to compete effectively in our markets; and · our future success depends in part upon our ability to retain our executive and scientific teams, and to attract, retain and motivate other qualified personnel. Corporate Information We are an Israeli corporation based in Rehovot, Israel, and were incorporated on May 1, 2011. Our principal executive offices are located at Derech Meir Weisgal 2, Rehovot, 7632605 Israel, and our telephone number is +972-8-6843313. Implications of being an Emerging Growth Company We are an “emerging growth company,” as defined in Section2(a) of the Securities Act of 1933 (Securities Act), as modified by the Jumpstart Our Business Startups Act of 2012 (JOBS Act). As such, we are eligible to take advantage of certain exemptions from various reporting requirements applicable to other public companies that are not “emerging growth companies” including, but not limited to: · only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced “Management’s Discussion and Analysis of Financial Condition and Results of Operations” disclosure; and · not being required to comply with the auditor attestation requirements of Section404 of the Sarbanes-Oxley Act of 2002 and reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements. We intend to take advantage of these exemptions. We will remain an “emerging growth company” until the earliest to occur of (i)the last day of the fiscal year in which we have more than $1.0 billion in annual revenue; (ii)the date we qualify as a “large accelerated filer,” with at least $700 million of equity securities held by non-affiliates; (iii)the date on which we have issued, in any three-year period, more than $1.0 billion in non-convertible debt securities; and (iv)the last day of the fiscal year ending after the fifth anniversary of the completion of this offering. The JOBS Act permits an “emerging growth company” like us to take advantage of an extended transition period to comply with new or revised accounting standards applicable to public companies. This means that an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are, for the time being, electing to delay such adoption of new or revised accounting standards. 7 Implications of being a Foreign Private Issuer Our status as a foreign private issuer also exempts us from compliance with certain laws and regulations of the Securities and Exchange Commission (SEC), and certain regulations of The NASDAQ Stock Market, including the proxy rules, the short-swing profits recapture rules, the composition of various board committees and certain governance requirements such as independent director oversight of the nomination of directors and executive compensation. In addition, we will not be required to file annual, quarterly and current reports and financial statements with the SEC as frequently or as promptly as registered U.S. companies. 8 THE OFFERING Ordinary shares offered by us ordinary shares Ordinary shares to be outstanding after this offering ordinary shares (or ordinary shares if the over-allotment option is exercised in full) Over-allotment option We have granted the underwriters the right to purchase up toadditional ordinary shares from us at the public offering price less the underwriting discount within 45 days from the date of this prospectus to cover over-allotments. Underwriter compensation warrants Use of proceeds We will issue to Maxim Group LLC, the representative of the underwriters (Maxim), upon closing of this offering, compensation warrants entitling Maxim to purchase 5.0% of the aggregate number of ordinary shares issued in this offering, excluding ordinary shares issued pursuant to the exercise of the over-allotment option. The underwriter warrants will have a term of five years and may be exercised commencing 12 months after the date of effectiveness of the Registration Statement on Form F-1 of which this prospectus forms a part. The underwriter warrants may be exercised on a cashless basis. We expect to receive approximately $million in net proceeds from the sale ofordinary shares offered by us in this offering (approximately $million if the underwriters exercise their over-allotment option in full), after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, assuming the shares are offered at $ per share, the midpoint of the estimated price range set forth on the cover of this prospectus. We currently expect to use the net proceeds from this offering for: We currently expect to use the net proceeds from this offering for: · completing necessary preparations and conducting a Phase2b clinical study for NOxBR for the treatment of bronchiolitis, estimated at ; · completing necessary preparations and conducting a Phase3 clinical study for NOxBR for the treatment of bronchiolitis, estimated at ; ·completing necessary preparations and conducting a Phase2b clinical study for NOxCF for the treatment of cystic fibrosis, estimated at ; · completing necessary preparations and conducting a Phase3 clinical study for NOxCF for the treatment of cystic fibrosis, estimated at ; · completing necessary preparations and conducting a Pre-clinical study for NOxAST for the treatment of asthma, estimated at ; · completing necessary preparations and conducting a Phase2a study for NOxPN for the treatment of pneumonia, estimated at ; · developing NOxSysBS for hospital use for the treatment of bronchiolitis, estimated at ; and · the remainder for working capital and general corporate purposes. Risk factors You should read the “Risk Factors” section starting on page 12of this prospectus for a discussion of factors to consider carefully before deciding to invest in ordinary shares. Proposed NASDAQ Capital Market symbol We intend to apply for the listing of our ordinary shares on the NASDAQ Capital Market under the symbol “AITP.” 9 The number of ordinary shares to be outstanding after this offering is based on 11,628,100 ordinary shares outstanding as of July 22, 2014, and excludes the following: • 815,927 ordinary shares issuable upon the exercise of stock options under our 2013 Share Option Plan (2013 Plan) outstanding as of July 22, 2014, at a weighted-average exercise price of $0.20 per ordinary share; • 882,282 series A preferred shares (which will automatically be converted into ordinary shares) issuable upon the exercise of warrants with an exercise price of $0.306 per share; • 430,753 ordinary shares reserved for future issuance under our 2013 Plan; • 2,632,136 ordinary shares issuable upon the exercise of options issued in connection with our convertible promissory notes which options will be granted upon the consummation of this offering with an exercise price of $0.680056 per ordinary share; and • 32,678 series A preferred shares issuable to a consultant upon the exercise of consultant options at an exercise price which equals the par value per share and subject to the exercise of another investor’s warrants. Unless otherwise indicated, all information in this prospectus assumes or gives effect to: • the automatic conversion, on a one-for-one basis, of all 4,215,346 outstanding series A preferred shares into 4,215,346 ordinary shares, which will occur automatically immediately prior and subject to the consummation of this offering; • the issuance of 54,997 ordinary shares issuable upon the exercise of consultant options outstanding as of July 22, 2014, at an exercise price which equals the par value per share, including: (i) 32,677 series A preferred shares issued (which will be automatically converted on a one-for-one basis into ordinary shares immediately prior and subject to the consummation of this offering) issuable in connection with the exercise of another investor’s warrants, and (ii) 22,320 ordinary shares issuable upon conversion of convertible notes of another investor; • the automatic conversion of convertible promissory notes in the aggregate principal amount of $1,790,000, and accrued interest in the amount of $25,980 as of July 22, 2014 into an aggregate of 2,670,339 ordinary shares, which will occur immediately prior and subject to the consummation of this offering; • the exercise of warrants to purchase 1,568,501 ordinary shares, including (i) 882,281 warrants to purchase series A preferred shares (which will be automatically converted on a one-for-one basis into ordinary shares immediately prior and subject to the consummation of this offering) with an exercise price of $0.306 per share and (ii) 686,220 warrants to purchase ordinary shares with an exercise price of $1.02 per share; • the filing of our amended and restated articles of association, which will occur immediately prior and subject to the consummation of this offering; and • no exercise of the underwriters’ over-allotment option. 10 SUMMARY FINANCIAL DATA The following table summarizes our financial data. We have derived the following statements of operations data for the years ended December31, 2013 and 2012 and the balance sheet data as of December31, 2013 from our audited financial statements included elsewhere in this prospectus. Our historical results are not necessarily indicative of the results that may be expected in the future. The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes included elsewhere in this prospectus. Numbers in the following tables are in U.S. dollars and, except share and per share amounts, in thousands. Years Ended December 31, Statements of Operations Data: Research and development expenses $ $ General and administrative expenses 48 Financial expense (income), net (7
